DALY, C. J.
The defendant’s demurrer raises the issue whether the complaint sets forth facts which would entitle the plaintiff to the relief demanded. The charge in fact is that the plaintiff labored under a mistake as to her legal rights under her lease, and, being misled and induced by the representations of the defendant and his agent to waive those rights, executed a lease by which she was compelled for 21 years to pay a rental nearly double that which would have been fixed by appraisement under the terms of the lease. By the terms of that instrument the rent for the renewal was to be 4 per cent, upon the value of the lot, considered as vacant and unimproved. The representation which misled the plaintiff as charged is that the restrictions with which the use of the lot was incumbered, and which, owing to the extreme changes . in the character of the neighborhood, must greatly affect its value, could not be considered by the appraisers in estimating such value, but that the plaintiff would have to pay 4 per cent, upon the value of the lot as vacant and unrestricted. This was a representation of the legal effect or construction of the existing lease, and, if relied upon by the plaintiff to her injury, would afford ground for equitable relief. Though not a representation of fact, but of law, yet, being induced by the representation of the defendant, it *790gives a right of action. A mistake of law, where there are no indications of fraud, imposition, or undue advantage, will not be corrected by a court of equity; but where the complainant has been led into a mistake of law by the misrepresentations of the defendant, or where the defendant takes advantage of the complainant’s ignorance in a matter of law, relief will be granted. 15 Amer. & Eng. Enc. Law, 638-643, and cáses cited. See, also, Weed v. Weed, 94 N. Y., at page 247. This seems to be a fit case for the interposition of a court of equity, as the plaintiff’s rights cannot be protected by leaving her to her defense at law in an action for rent, or in- any proceeding under the lease. If she established an equitable defense to such an action, it would only relieve her from the payment of the rent as fixed in the instrument, whereas she is plainly entitled to a judgment by which the execution of a renewal lease according to her covenants may immediately be enforced. It is of no advantage to her to remain in ■ possession of the premises without an agreement for the renewal term. The charge in the complaint that the renewal lease, as at present existing, does not contain the covenants to which plaintiff is entitled, need not be examined here, as sufficient appears in the complaint to constitute a cause of action without considering such allegations. The judgment and order appealed from should be affirmed, with costs. All concur.